DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 10-16, 19, 28-34, 35 and 46-51 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Litovsky et al. (US 2009/0245561) did not have the amended claimed feature “A passive acoustic radiator modulcapable of being installed into an acoustic speaker enclosure, wherein said passive acoustic radiator module comprises: a tubular element having a mouth at one end and closed at an end opposite said mouth, wherein one or more passive acoustic radiating surfaces are suspended in one or more sidewalls of said tubular element," as required by claim 10, and “A passive  acoustic radiator module capable of being installed into an acoustic speaker enclosure, wherein said passive acoustic radiator module comprises: a tubular element open at both ends, wherein one or more passive acoustic radiating surfaces are suspended in one or more sidewalls of said tubular element symmetrically positioned equidistant from both ends of said tubular element,” as required by claim 15 when combined with all the limitations of claims 10 and 15.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 10 and 15 overcomes the prior art of record.
As previously cited the following is an examiner's statement of reasons for allowance: the prior art of records teaches various acoustic radiator arrangements, for example Sahyoun (US 6,044,925), Litovsky (US 2009/0245561), Jenkins (US 2008/0205682), US 2010/0027815), Burge (US 2010/0027815), Silver et al. (US 2014/0003645). However, the prior art of record fails to show “capable of radiating variable acoustic pressure pulses within the acoustic enclosure, an improvement comprising, in combination therewith: a tubular passive radiator module having a ported cavity supported within the acoustic enclosure; a substantially matched pair of passive radiators symmetrically oriented to and supported on opposing side walls of said tubular ported cavity each having a predetermined mass distribution that induces the pair of passive radiators to symmetrically vibrate responsive to variable acoustic pressure pulses when radiated by said active acoustic radiator within the acoustic enclosure" as required by claim 16 when combined with all the limitations of claim 16.
Upon further search, the prior art of records teaches various passive acoustic radiators, for example, Chick et al. (US 2005/0018868), Polk et al. (US 2004/0131219), Litovsky et al. (US 2013/0213628), Litovsky (US 2007/0092096), and D’Hoogh (US 6,457,548).  However, the prior art of record fails to show “A passive acoustic radiator modulcapable of being installed into an acoustic speaker enclosure, wherein said passive acoustic radiator module comprises: a tubular element having a mouth at one end and closed at an end opposite said mouth, wherein one or more passive acoustic radiating surfaces are suspended in one or more sidewalls of said tubular element," as required by claim 10, “A passive  acoustic radiator module capable of being installed into an acoustic speaker enclosure, wherein said passive acoustic radiator module comprises: a tubular element open at both ends, wherein one or more passive acoustic radiating surfaces are suspended in one or more sidewalls of said tubular element symmetrically positioned equidistant from both ends of said tubular element,” as required by claim 15, and “capable of radiating variable acoustic pressure pulses within the acoustic enclosure, an improvement comprising, in combination therewith: a tubular passive radiator module having a ported cavity supported within the acoustic enclosure; a substantially matched pair of passive radiators symmetrically oriented to and supported on opposing side walls of said tubular ported cavity each having a predetermined mass distribution that induces the pair of passive radiators to symmetrically vibrate responsive to variable acoustic pressure pulses when radiated by said active acoustic radiator within the acoustic enclosure," as required by claim 16 when combined with all the limitations of claims 10, 15, and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651